‘ Grossroad Te
Sonathan Silver / Grossroad Toner
80-02 Hew Gardens Koad, Surte #316, Hew Gardens, NCY. 11415

Atforney at aw
_. | (718) 520-1010
of Counsel Fax No. (118) 575-9842
Stephen TF. Fein
Fennifer BDenert

Faul C. Aerson

September 24, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold: -

Iam writing with consent of counsel to request an
adjournment of the September 26, 2019 conference in the above
matter.

Last night I learned that I needed to travel out of town to
deal with a family medical emergency.

The defendant was deposed yesterday and plaintiff is
being deposed today.

This is the first request for the September 26, 2019
conference to be adjourned.

Counsel has agreed to possible new dates for the
conference as follows: November 5 or 6, or afternoon of November
12, 13.

Plaintiff’s counsel will be on vacation during the period
October 12-26, 2019.
Case 1:18-cv-05780-FB-SMG Document 28 Filed 09/24/19 Page 2 of 2 PagelD #: 191

Magistrate Judge Steven M. Gold
September 24, 2019

Page 2

This letter also respectfully serves as a request to extend
the deposition completion date of September 25, 2019 to, through
and including, October 25, 2019. The basis of this request is that
Defendants require an additional day to complete Plaintiff’s
deposition, as a result of logistical errors caused by a third-party
interpreter on the date of the originally scheduled deposition.

Respectfully submitted,

phan filter

ONATHAN SILVER
JS/eb
